Citation Nr: 0210476	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from June 1951 
to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford Connecticut.  In that decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
residuals of pneumonia.  The veteran has perfected a timely 
appeal with respect to this issue.  


REMAND

A review of the record reflects that the veteran filed his VA 
Form 9 substantive appeal in July 2000.  At this time, he 
requested a personal hearing before a Member of the Board at 
the RO following a personal hearing before the RO.  In 
September 2000 the veteran had a personal hearing before the 
RO, however, he has not yet had a Board hearing.  
Consequently, this matter is referred to the RO for the 
appropriate action.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

		The RO should schedule a personal hearing for the
		veteran before a Member of the Board of Veterans'
		Appeals at the local VA regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



